Title: From Thomas Jefferson to Samuel Huntington, 21 March 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Mar. 21. 1781

The inclosed letter will inform you of the arrival of a British fleet in Chesapeake Bay.
The extreme negligence of our stationed Expresses is no doubt the cause why as yet no authentic Account has reached us of a general Action which happened on the 15th. inst. about a Mile and a half from Guilford Court House between Genl. Greene and Lord Cornwallis. Capt. Singleton an intelligent Officer of Harrison’s Artillery who was in the Action is this moment arrived here and gives the general Information that both parties were prepared and desirous for action; The Enemy supposed about 2500 strong our Army about 4000.; That after a very warm and general Engagement of about an hour and a half, we retreated about a mile and a half from the field in good order, having as he supposes between two and three hundred killed and wounded; The Enemy between five and seven hundred killed and wounded; That we lost four pieces of Artillery; That the Militia as well as Regulars behaved exceedingly well; That Genl. Greene he believes would have renewed the Action the next day had it not proved rainy, and  would renew it as soon as possible as he supposes; That the whole of his Troops, both Regulars and Militia were in high Spirits and wishing a second Engagement; that the loss has fallen pretty equally on the Militia and Regulars; That Genl. Stevens received a Ball through the thigh; Majr. Anderson of Maryland killed, and Capt. Barrett of Washington’s Cavalry. Capt. Fauntleroy of the same Cavalry shot through the thigh and left in the field. Capt. Singleton having left Camp the day after the Battle does not speak from particular returns, none such having been then made.
I must inform your Excellency from him, till more regular applications can reach you, that they are in extreme want of lead, cartridge Paper and thread. I think it improper, however it might urge an instantaneous Supply, to repeat to you his State of the extent of their Stock of those Articles. In a former letter I mentioned to you the failure of the vein of our lead mines, which has left the Army here in a state of equal distress and danger. I have the honor to be with very high respect & esteem, your Excellency’s most obedt. & most humbl Servt,

Th: Jefferson


P.S. Look out Boats have been ordered from the sea board of the E. Shore to apprize the Commander of the French fleet on its approach of the British being in Chesapeake.

